            Case 2:20-cv-03401-MAK Document 7 Filed 07/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT                                  : CIVIL ACTION
                                                 :
                      v.                         : NO. 20-3401
                                                 :
WELL PATH, et al.                                :


                                             ORDER
       AND NOW, this 20th day of July 2020, consistent with our obligation to independently

screen a Complaint filed an incarcerated plaintiff accompanied with a Motion for leave to

proceed in forma pauperis (ECF Doc. Nos. 1, 3), further mindful of the incarcerated pro se

Plaintiff’s Motion for a mandatory preliminary injunction (ECF Doc. No. 2), his supplemental

Memorandum regarding imminent harm (ECF Doc. No. 4) and “Declaration of Indigence” (ECF

Doc. No. 5), and for reasons in the accompanying Memorandum, it is ORDERED:

       1.      The incarcerated pro se Plaintiff’s Motion for leave to proceed in forma pauperis

(ECF Doc. No. 3) is DENIED consistent with 28 U.S.C. § 1915;

       2.      We grant Plaintiff leave to, on or before August 24, 2020, either file an amended

Complaint which pleads facts of imminent physical danger consistent with Congress’ mandate or

pay the filing fee or we will close this case for lack of prosecution;

       3.      We DENY Plaintiff’s Motion for a mandatory preliminary injunction (ECF Doc.

No. 2) without prejudice to be renewed should the case proceed, and he can establish a clear

indisputable right to his requested mandatory relief; and,

       4.      The Clerk of Court shall not issue summons until further Order.



                                                       _________________________
                                                       KEARNEY, J.
